     Case 1:20-cv-00134-SPW-KLD Document 1 Filed 08/31/20 Page 1 of 6




              IN THE UNITED STATES DISTRICT COURT                            8/31/2020
                FOR THE DISTRICT OF MONTANA
                      BILLINGS DIVISION

                                       )
SERGIO VALDEZ-SALAS,                   )
                                       )
     Plaintiff,                        )
                                       )        CV-20-134-BLG-SPW-KLD
v.                                     )     No. __________________
                                       )
FEDEX (THANE JOHNSON),                 )
                                       )
                                       )
     Defendant.                        )
                                       )

                        NOTICE OF REMOVAL


     COMES NOW Defendant Federal Express Corporation (“FedEx”),

pursuant to 28 U.S.C. §§ 1331, 1332, 1441 and 1446 as well as Rule 3.3

of the Local Rules of the United States District Court for the District of

Montana, and hereby removes this action, Docket No. DV-20-1036, from

the Thirteenth Judicial District Court of Yellowstone County, Montana

to the United States District Court for the District of Montana, Billings

Division, stating as follows:

THE PROCEDURAL REQUIREMENTS FOR REMOVAL HAVE
BEEN SATISFIED.
     Case 1:20-cv-00134-SPW-KLD Document 1 Filed 08/31/20 Page 2 of 6




     1.    On or about August 10, 2020, Pro se Plaintiff Sergio Valdez-

Salas (“Plaintiff”) commenced this action by filing his Complaint in the

Thirteenth Judicial District Court of Yellowstone, County, Montana

under Docket No. DV-20-1036 (the “State Action”).

     2.    FedEx was served with the summons and a copy of the State

Action on August 11, 2020.

     3.    Pursuant to 28 U.S.C. § 1446(a), copies of all process,

pleadings, and orders served on FedEx are attached hereto as Exhibit

A.

     4.    FedEx is filing this Notice of Removal within 30 days after

initial receipt of the summons and pleadings.

     5.    Pursuant to 28 U.S.C. § 1446(a), the United States District

Court for the District of Montana, Billings Division, is the proper district

and division in which to file this removal because the State Action was

filed in Yellowstone County, Montana. See 28 U.S.C. § 106.

     6.    Pursuant to 28 U.S.C. § 1446(d), FedEx is filing a Notice of

Filing the Notice of Removal with the Clerk of the Thirteenth Judicial

District Court of Yellowstone County, Montana contemporaneously with

the filing of said Notice of Removal in this Court, giving notice to all

                                     2
     Case 1:20-cv-00134-SPW-KLD Document 1 Filed 08/31/20 Page 3 of 6



parties and the State Court. A copy of the Notice of Filing the Notice of

Removal (without its exhibits) is attached hereto as Exhibit B.

THE COURT HAS ORIGINAL JURISDICTION OVER THIS
MATTER PURSUANT TO 28 U.S.C. § 1331.

     7.    This Court has federal question jurisdiction in this matter

pursuant to 28 U.S.C. § 1331 because Plaintiff purports to bring claims

under the Americans with Disabilities Act (“ADA”), a federal statute. See

Exhibit A, Plaintiff’s Complaint, ¶ 3.

     8.    Section 1331 states “[t]he district courts shall have original

jurisdiction of all civil actions arising under the…laws…of the United

States.”

THE COURT ALSO HAS DIVERSITY JURISDICTION OVER
THIS MATTER PURSUANT TO 28 U.S.C. §§ 1332 AND 1441.

     9.    This Court has subject matter jurisdiction pursuant to 28

U.S.C. § 1332 because this is a civil action between citizens of different

states in which the amount in controversy exceeds the sum of $75,000.00,

exclusive of interests and costs.

     10.   Pursuant to 28 U.S.C. § 1446(c)(2)(B), a case may be removed

to federal court on the basis of diversity jurisdiction if the Court finds, by




                                      3
     Case 1:20-cv-00134-SPW-KLD Document 1 Filed 08/31/20 Page 4 of 6



the preponderance of the evidence, that the amount in controversy

exceeds $75,000.00, exclusive of interest and costs.

     11.   In his Complaint, Plaintiff seeks judgment in the amount of

“25 million dollars for pain [and] suffering on a discrimination case.”

     12.   Because    the   amount       in   controversy   clearly   exceeds

$75,000.00, 28 U.S.C. § 1332(a)’s requirement is satisfied.

                            Citizenship of Defendant

     12.   As a corporation, FedEx’s citizenship is determined by its

state of incorporation and its principal place of business. Americold

Realty Trust v. Conagra Foods, Inc., 136 S.Ct. 1012, 1015 (2016).

Defendant is a for-profit corporation formed in Delaware and with its

principal place of business located in Tennessee.

                         Citizenship of Plaintiff

     18.   As set forth in his Complaint, Plaintiff was, at the time of the

filing of the State Action, and still is domiciled in, and a citizen of,

Montana. See Exhibit A, Plaintiff’s Complaint.

     19.   Accordingly, there is complete diversity of citizenship between

Plaintiff and FedEx, the amount in controversy satisfies the

jurisdictional minimum, and FedEx is filing this Notice of Removal


                                     4
     Case 1:20-cv-00134-SPW-KLD Document 1 Filed 08/31/20 Page 5 of 6



within the time allowed under 28 U.S.C. § 1446(b). For the foregoing

reasons, this Court has jurisdiction pursuant to 28 U.S.C. § 1332.

  WHEREFORE, PREMISES CONSIDERED, Defendant requests

that this action proceed in this Court as an action properly removed to it

pursuant to 28 U.S.C. §§ 1331, 1332, 1441, and 1446.

                                  Respectfully submitted,


                                  /s/ Adrianna Potts
                                  Adrianna Potts
                                  CROWLEY FLECK PLLP
                                  490 North 31st Street, Suite 500
                                  Billings, Montana 59101
                                  P: (406) 255-7345
                                  F: (406) 259-4159
                                  Email: apotts@crowleyfleck.com

                                  Counsel for Defendant




                                    5
     Case 1:20-cv-00134-SPW-KLD Document 1 Filed 08/31/20 Page 6 of 6



                    CERTIFICATE OF SERVICE


     I hereby certify that on August 31st, 2020, a copy of the foregoing
was served on the parties listed below via U.S. Mail, postage pre-paid:

     Sergio Valdez-Salas
     P.O. Box 22722
     Billings, Montana 59101

     Plaintiff pro se



                                        /s/ Adrianna Potts




                                    6
